Citation Nr: 1123837	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  07-40 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from March 1977 to March 1980 with subsequent periods of active duty for training (ACDUTRA).  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In June 2010 correspondence the Veteran withdrew his request for a Travel Board hearing.  In November 2010, the Board received an additional statement and duplicate evidence from the Veteran.  A May 2011 representative's brief waived RO initial consideration of the additional evidence.  

In August 2007 correspondence the Veteran raised the matter of service connection for a neck disability.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).   

The Veteran alleges that he has a back disability resulting from an accident while on ACDUTRA in November 1986.  Records from Weed Army Community Hospital (secured by the RO) show that from November 6 to 10, 1986 he was hospitalized for a back injury sustained when an armored personnel carrier (APC) in which he was a passenger overturned.  His complaints included left sided paraspinal muscle tenderness; X-rays were interpreted as revealing no fracture, dislocation, or discogenic disease, but mild spina bifida occulta of L5 and S1.  His hospital course was uneventful and he was discharged to duty.  The Veteran reported ongoing treatment for his back from the Texas Department of Criminal Justice (TDCJ) where he is incarcerated, and the RO secured treatment records which show that he was treated for chronic low back pain.  Thus, the evidence of record indicates that the Veteran may have a low back disability that is associated with his injury in service and the "low threshold" standard as to when an examination to secure a nexus opinion is required is met.  Development for such an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App 79 (2006).

A June 2010 report of General Information notes that the Veteran remains incarcerated at the TDCJ Wallace Unit.  Any additional records of treatment he has received for a back disability at the facility may contain pertinent information, and should be secured.   

Finally, while it appears clear that the Veteran was on ACDUTRA during the APC accident in 1986, his official duty status at the time has not been verified for the record; this should be done on remand.    

The Board notes that a June 2010 Report of General Information reveals that the Veteran remained incarcerated at that time, with a maximum incarceration date of August 2034.  In that regard, VA's Adjudication Procedure Manual may be helpful, as it provides guidance regarding the scheduling of examinations for incarcerated veterans.  The manual calls for the agency of original jurisdiction or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (2008).  

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for verification of the Veteran's duty status during the APC accident in November 1986.

2. With releases obtained from the Veteran, the RO should secure from TDCJ updated records of all treatment he has received from January 2008 to the present.  

3. The RO should then arrange for an orthopedic examination of the Veteran (pursuant to M21-1MR, Part III.iv.3.A.11.d, if the Veteran remains incarcerated) to determine whether or not he has a chronic low back disability, and if so its likely etiology.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran the examiner should identify (by medical diagnosis) any current chronic low back disability and opine whether any such disability is at least as likely as not (a 50 percent or greater probability) related to his active service or was incurred or aggravated during a period of ACDUTRA (to specifically include the November 1986 APC accident).  The examiner must explain the rationale for the opinion.

4. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

